          Case 1:11-cv-03200-RWL Document 259 Filed 05/18/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 BETANCES,                                                                             5/18/2020

                                             Plaintiffs,                No. 11-CV-3200 (RWL)

                           -v-

 FISCHER, et al.,

                                             Defendants.
 -------------------------------------------------------------------X


                           NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Barbara K.

Hathaway, an Assistant Attorney General at the Office of Letitia James, Attorney General of the

State of New York, attorney for defendants Fischer, Annucci and Tracy in the above-entitled

action, hereby withdraws as an attorney of record for Defendants Fischer, Annucci and Tracy, as

I am leaving the Office of the Attorney General and am no longer assigned to the defense of this

case on the Attorney General’s behalf. The Office of the Attorney General will continue to serve

as counsel of record to Defendants in the above-referenced matter, and this matter will continue

to be handled by Assistant Attorney General Michael Keane.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance

be removed from the docket.
          Case 1:11-cv-03200-RWL Document 259 Filed 05/18/20 Page 2 of 2



Dated:          New York, New York         Respectfully submitted,
                May 18, 2020
                                           LETITIA JAMES
                                           Attorney General
                                           State of New York
                                           Attorney for Defendants

                                           By:

                                           /s/Barbara K. Hathaway

                                           Barbara K. Hathaway
                                           Assistant Attorney General
                                           28 Liberty Street
                                           New York, New York 10005
                                           Tel: (212) 416-8560
                                           Email: Barbara.Hathaway@ag.ny.gov


cc:      All counsel (via ECF)



IT IS SO ORDERED.

                  May 18 2020 ___________________________________
Dated: __________________,
                                    HON. ROBERT W. LEHRBURGER
